*533On Rehearing.
DAWKINS, J.
It appears to be conceded by the defendants that, if the mating of the wife the beneficiary under the policy in this ease gave her a vested property right therein, then, under the Louisiana law, she could not pledge or bind the same for her husband's debts, in view of the provisions of the Civil Code. The denial of the existence of a property right is based upon the fact that the insured was given the right to change the beneficiary at will, subject to which the stipulation in favor of the wife was made. The contention is, that since the husband had the power to defeat or destroy her claims altogether by so changing the beneficiary, he could do the same tiling by an assignment of the policy, which was more to her advantage since it left in her the right to claim the residue of the proceeds of this policy after the obligation for which the assignment was made had been satisfied.
The policy was a contract between the insurer and insured for the benefit of the wife, and so long as the relation thus established continued the right to receive the proceeds upon the death of her husband was a right which inured to the benefit of her parapher-nal estate. Succession of Kugler, 23 La. Ann. 455; Pilcher v. Ins. Co., 33 La. Ann. 322; Putnam v. Ins. Co., 42 La. Ann. 740;1 Lambert v. Ins. Co., 50 La. Ann. 1027;2 Putman v. N. Y. Life Insurance Co., 42 La. Ann. 739, 7 South. 602; Succession of Desforges, 135 La. 58, 64 South. 978, 52 L. R. A. (N. S.) 689; Breard v. Ins. Co., 138 La. 774, 70 South. 799. It is true that this interest was defeasible, in that the husband might change tlie beneficiary and thereby defeat it; but that was the only way, without her lawful consent, in which it could be done.
The company promised that it would “pay his wife, Helena B. Douglass, if living, if not, then to the assured’s executors, administrators, or assigns, shbject to the privileges and conditions stated on the second and third pages hereof, which form a part of this contract as fully as if recited at length over the signatures hereto, affixed.” And on the second page the following provisions with regard to the change of beneficiary appear, to wit:
“V. Change of Beneficiary. This policy is issued with the express understanding- that the assured, may, from time to time during its continuance, change the beneficiary or beneficiaries, by filing with the society a written request duly acknowledged, accompanied by this policy, such change to take effect upon the in-dorsement of the same on the policy by the society, provided this policy has not been assigned and notice of such assignment recorded on the books of the society, or, if assigned, that all assignments shall have been duly canceled or released on the books of the society.”
In order to obtain the results to flow from the change of a beneficiary, i. e., the obliteration of plaintiff’s rights as such, it was necessary that the specific forms and requirements of the provision just quoted should be complied with, that is, a written request duly made by insured and the change of beneficiary indorsed upon the policy, as a consequence of which “such change” was “to take effect.”
Defendants’ counsel say that the proviso in the paragraph quoted that the change of beneficiary could be made if no prior assignments had been given necessarily implies the power to assign on the part of the insured, even without the consent of his wife. We do not think so. Allowing this language its fullest import, we think it means that the parties having a beneficial interest thereunder might assign the interests so held respectively. The insured might assign his rights separately, consisting of the duty of paying the premiums and the privilege of changing the beneficiary without the consent of his wife; the wife could assign her rights as heneficiary; or both together could assign *535all of their rights in a transaction to which she could, lawfully be a party. For instance, they could have together sold or transferred all of the rights to a third person for cash or a present consideration; but the contract in this case, under the peculiar provisions of the law of this state, was the only one which could not be made, that is, so far as the wifé was concerned; and that was the giving or pledging of her property for the husband’s debts. R. C. C. art. 2398. Her consent, therefore, was no consent at all. Id. art. 12. The net consequence was that the assignment conveyed only the right of the husband, which was to change the beneficiary; but this was never done, and plaintiff stands today as the beneficiary under the policy.
We deem it unnecessary to review the many decisions of the other states cited in the briefs, for it is well settled in this state that the wife named as the beneficiary in a policy on the life of her husband has a property right therein, which can only be divested in the manner prescribed by the terms of the policy; and, if those provisions are not complied with, her rights remain unaffected. Breard v. N. Y. Life Ins. Co., 138 La. 774, 70 South. 799.
[6] Counsel .for defendant have called our attention to the fact that the insurance company paid into court the sum of $3,858.66, admitted to be due by it after deducting a loan made by it to defendant Thiel, and ask that said company be condemned to pay only the balance if the decision be adverse to them. This position appears to us to be well founded, and our decree will be amended accordingly.
[7] Counsel for defendant Thiel also contends that he is entitled to receive interest on the amount for which he was given judgment in our former decree, as the sums paid as premiums to keep the policy alive, at the legal rate from judicial demand. We find that the prayer of his answer asks that he be decreed the owner of the entire proceeds of the policy, less the sum borrowed from the insurance company, with legal interest from the date of the death of the deceased.
If the decree awards him any part of the proceeds of the policy, it should draw interest from judicial demand, for we think a claim of' the whole includes a part, and, though the interest is for an earlier period, it is sufficient to include a demand for interest from the date of the suit.
For the reasons assigned, our former decree is amended so as to read as follows: The judgment appealed from is annulled and reversed, and there is now judgment in favor of plaintiff decreeing her to be the- beneficiary under the policy and entitled to its proceeds, that out of the funds deposited in court, to wit, $3,858.66, defendant Thiel be paid the sum of $1,435.95, with legal interest from January 2, 1916, and that the remainder thereof be paid over to plaintiff. It is further ordered that there be judgment in favor of plaintiff and against the Equitable Life Assurance Society in the further sum of $1,141.34, with legal interest from judicial demand until paid.
The costs are to be paid equally by the defendants.
PROYOSTY, C. J., and O’NIELL, J., dissent.

 7 South. 602.


 24 South. 16.